Case 2:21-cv-05327-FLA-MAR Document 1-9 Filed 06/30/21 Page 1 of 7 Page ID #:91




                          EXHIBIT I

                                                                   EXHIBIT I
                                                                     Page 90
Case 2:21-cv-05327-FLA-MAR Document 1-9 Filed 06/30/21 Page 2 of 7 Page ID #:92




                                                                   EXHIBIT I
                                                                     Page 91
Case 2:21-cv-05327-FLA-MAR Document 1-9 Filed 06/30/21 Page 3 of 7 Page ID #:93




                                                                   EXHIBIT I
                                                                     Page 92
Case 2:21-cv-05327-FLA-MAR Document 1-9 Filed 06/30/21 Page 4 of 7 Page ID #:94




                                                                   EXHIBIT I
                                                                     Page 93
Case 2:21-cv-05327-FLA-MAR Document 1-9 Filed 06/30/21 Page 5 of 7 Page ID #:95




                                                                   EXHIBIT I
                                                                     Page 94
Case 2:21-cv-05327-FLA-MAR Document 1-9 Filed 06/30/21 Page 6 of 7 Page ID #:96




                                                                   EXHIBIT I
                                                                     Page 95
Case 2:21-cv-05327-FLA-MAR Document 1-9 Filed 06/30/21 Page 7 of 7 Page ID #:97




                                                                   EXHIBIT I
                                                                     Page 96
